

113 S2249 IS: Grand Portage Band Per Capita Adjustment Act
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2249IN THE SENATE OF THE UNITED STATESApril 10, 2014Mr. Franken (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Indian Tribal Judgment  Funds Use or Distribution Act to extend a certain income tax
			 exemption to the Grand Portage Band of Lake Superior Chippewa Indians.1.Short titleThis Act may be cited as the Grand Portage Band Per Capita Adjustment Act.2.Equal treatment of certain per capita income for purposes of Federal assistanceSection 7(4) of the Indian Tribal Judgment  Funds Use or Distribution Act (25 U.S.C. 1407(4)) is
			 amended by striking pursuant to the agreements of such Band to voluntarily restrict tribal rights to hunt and fish in
			 territory cede and inserting or the Grand Portage Band of Lake Superior Chippewa Indians, or both, pursuant to the agreements of
			 each band to voluntarily restrict tribal rights to hunt and fish in
			 territory ceded.